                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


 JEVON LEWIS,                                HONORABLE JEROME B. SIMANDLE

                      Petitioner,                      Civil Action
                                                    No. 19-10371 (JBS)
      v.
                                                [Crim. No. 06-0076 (JEI)]
 UNITED STATES OF AMERICA,
                                                    MEMORANDUM OPINION
                      Respondent.


SIMANDLE, District Judge:

     This matter comes before the Court by way of a motion to

correct, vacate, or set aside his federal sentence pursuant to 28

U.S.C. § 2255 filed on April 22, 2019 by Petitioner Jevon Lewis

(hereinafter,      “Petitioner”),      who     is   proceeding    pro   se.    (See

Petition [Docket Item 1].) The Court concludes that the instant

motion is an unauthorized second or successive petition under

Section    2255.   The    Court     will   therefore    transfer     the   present

petition   to   the    Court   of    Appeals    for    the   Third   Circuit    for

consideration under 28 U.S.C. § 2255(h).

     1.     Factual      and   Procedural       Background.      Petitioner    was

convicted on March 7, 2008 of (1) conspiracy to distribute and to

possess with intent to distribute cocaine and cocaine base, in

violation of 21 U.S.C. § 846 and § 841(b)(1)(A), (2) murder in

furtherance of a drug-trafficking conspiracy, in violation of 21

U.S.C. § 848(e)(1)(A), and (3) and murder in the course of a
firearms offense, in violation of 18 U.S.C. § 924. (See Verdict

Sheet [Docket Item 281] in Criminal No. 06-0076 (JEI).) On May 14,

2009,     the   Honorable   Joseph   E.   Irenas,   U.S.D.J.,   sentenced

Petitioner to two concurrent terms of life imprisonment plus 120

months. (See Judgment [Docket Item 317], in Crim. No. 06-0076

(JEI).) Petitioner appealed and the Court of Appeals for the Third

Circuit affirmed the conviction and sentence. United States v.

Lewis, 447 F. App’x 310, 313 (3d Cir. 2011).

     2.     On March 11, 2013, Petitioner filed his first Section

2255 petition. (See Petition [Docket Item 1] in Civil No. 13-1453

(JEI).) On June 14, 2013, Judge Irenas issued a Miller notice, to

which Petitioner never responded. (See Petition [Docket Item 1] in

Civil No. 13-1453 (JEI).) Respondent United States of America

(hereinafter, “Respondent”), filed an answer on April 11, 2014

(see Answer [Docket Item 7] in Civil No. 13-1453 (JEI)), and

Petitioner filed a reply on May 16, 2014. (See Reply [Docket Item

10] in Civil No. 13-1453 (JEI).) The petition alleged two grounds

for relief: (1) Petitioner was actually innocent of the crimes;

and (2) Petitioner’s sentence violated Apprendi v. New Jersey, 530

U.S. 466 (2000). (See Petition [Docket Item 1] in Civil No. 13-

1453 (JEI).) On June 9, 2015, Judge Irenas denied the petition on

the merits. See Lewis v. United States, Civil No. 13-1453, 2015 WL

3651721 (D.N.J. June 11, 2015). Petitioner did not file an appeal.




                                     2
     3.     On November 18, 2016, Petitioner filed a second petition

under Section 2255, seeking to raise new challenges to his 2009

conviction. See Lewis v. United States, Civil No. 16-8997, 2016 WL

7440466 (D.N.J. Dec. 27, 2016). On December 27, 2016, the Honorable

Noel L. Hillman, U.S.D.J., dismissed Petitioner’s second petition

under Section 2255 for lack of jurisdiction, as Petitioner had not

received authorization from the Court of Appeals for the Third

Circuit to file a second or successive petition under Section

2255. 1 See id.

     4.     On April 22, 2019, Petitioner filed the present petition

under   Section   2255,   without   indicating   that   he   had   received

authorization to file such from the Court of Appeals for the Third

Circuit. (See Petition [Docket Item 1].)

     5.     Standard of Review. Section 2255 provides in relevant

part that

            [a] prisoner in custody under sentence of a
            court established by Act of Congress claiming
            the right to be released upon the ground that
            the sentence was imposed in violation of the
            Constitution   or   laws    of   the   United
            States . . . may move the court which imposed
            the sentence to vacate, set aside or correct
            the sentence.


1 Judge Hillman declined to transfer Petitioner’s 2016 petition to
the Third Circuit, because Petitioner had already filed an
Application for authorization to file a second or successive
petition under Section 2255 with the Third Circuit, on November 8,
2016. (See Application [Docket Item 1] in Case No. 16-4066 (3d
Cir.).) That Application was denied on February 27, 2017. (See
Order [Docket Item 6] in Case No. 16-4066 (3d Cir.).)


                                     3
28 U.S.C. § 2255(a). As Petitioner is proceeding pro se, his

petition is held to less stringent standards than those pleadings

drafted by lawyers. See Rainey v. Varner, 603 F.3d 189, 198 (3d

Cir. 2010) (“It is the policy of the courts to give a liberal

construction to pro se habeas petitions.”) (internal quotation

marks and citation omitted); United States v. Otero, 502 F.3d 331,

334 (3d Cir. 2007) (“[W]e construe pro se pleadings liberally.”)

(citing Haines v. Kerner, 404 U.S. 519, 520 (1972)). Nevertheless,

“[i]f it plainly appears from the motion, any attached exhibits,

and the record of prior proceedings that the moving party is not

entitled to relief, the judge must dismiss the motion and direct

the clerk to notify the moving party.” 28 U.S.C. § 2255 Rule 4(b).

Before a second or successive § 2255 motion may be filed in the

district court, the applicant must move in the appropriate court

of appeals for an order authorizing the district court to consider

the motion. 28 U.S.C. §§ 2244(b)(3)(A), 2255(h).

      6.    Congress has designated Section 2255 as the presumptive

and primary statutory vehicle for any habeas claim challenging a

conviction or sentence. See Okereke v. United States, 307 F.3d

117, 120 (3d Cir. 2002), cert. denied, 537 U.S. 1038 (2002); United

States v. Miller, 197 F.3d 644, 648 n.2 (3d Cir. 1999); In re

Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997).

      7.    Through the Anti-Terrorism and Effective Death Penalty

Act   of   1996,   Congress   also   imposed   a   stringent   gatekeeping


                                     4
provision which limited a prisoner’s ability to file “second” or

“successive” § 2255 habeas petitions. See 28 U.S.C. §§ 2244(a),

2255. That is, before a successive § 2255 petition can be heard by

the sentencing court, the petition must be certified by the Court

of Appeals as containing:

     (1)    newly discovered evidence that, if proven and
            viewed in light of the evidence as a whole, would
            be sufficient to establish by clear and convincing
            evidence that no reasonable factfinder would have
            found the movant guilty of the offense; or

     (2)    a new rule of constitutional law, made retroactive
            to cases on collateral review by the Supreme Court,
            that was previously unavailable.

28 U.S.C. § 2255(h).

     8.     Discussion. As noted, supra, there is no indication that

Petitioner received permission from the Third Circuit to file the

present    petition.   Therefore,   the   Court   lacks   jurisdiction   to

consider it. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h). If a second

or successive petition is filed in the district court without an

order from the appropriate court of appeals, the district court

may dismiss for want of jurisdiction or “shall, if it is in the

interest of justice, transfer such action . . . to any other such

court in which the action . . . could have been brought at the

time it was filed.” 28 U.S.C. § 1631; see also Robinson v. Johnson,

313 F.3d 128, 139 (3d Cir. 2002), cert. denied, 540 U.S. 826 (2003)

(“When a second or successive habeas petition is erroneously filed

in a district court without the permission of a court of appeals,


                                    5
the district court's only option is to dismiss the petition or

transfer it to the court of appeals pursuant to 28 U.S.C. §

1631.”).

     9.     In this case, the Court finds that it is in the interest

of justice to transfer Petitioner’s present Section 2255 petition

to the Third Circuit. In the present petition, Petitioner argues

that his sentence should be altered in light of the Supreme Court’s

opinions in Johnson v. United States, 576 U.S. ____, 135 S.Ct.

2551 (2015) (holding that the residual clause of the definition of

a “violent felony” under the Armed Career Criminal Act as any

felony that “otherwise involves conduct that presents a serious

potential    risk   of   physical   injury   to   another,”   18   U.S.C.

§ 924(e)(2)(B), was unconstitutionally void for vagueness under

the Fifth Amendment’s Due Process Clause), and in Sessions v.

Dimaya, 584 U.S. ____, 138 S.Ct. 1204 (2018) (holding that the

residual clause of the definition of a “crime of violence” under

18 U.S.C. § 16(b) as “any other offense that is a felony and that,

by its nature, involves a substantial risk that physical force

against the person or property of another may be used in the course

of committing the offense” to be unconstitutionally vague as

incorporated into the Immigration and Nationality Act). Petitioner

seeks to apply the reasoning in these cases to similar language

found in 18 U.S.C. § 924. The Supreme Court has recently heard

oral argument in a case asserting this theory. See United States


                                    6
v. Davis, 903 F.3d 483 (5th Cir. 2018), cert. granted, 139 S.Ct.

782 (2019) (oral argument held Apr. 17, 2019). As such, the Supreme

Court may soon decide whether or not Petitioner’s legal argument

constitutes “a new rule of constitutional law, made retroactive to

cases   on     collateral      review   by     the    Supreme     Court,    that    was

previously     unavailable.”      28    U.S.C.       § 2255(h).    If    the   Supreme

Court’s Davis disposition is favorable, Petitioner may soon be

able to meet the standard under § 2255(h) for bringing a successive

petition, and thus the interests of justice warrant transfer of

this    case       to   the   Third    Circuit       to   consider      whether     such

authorization would be granted.

       10.    Conclusion. For the reasons stated above, the Court will

transfer the present petition to the Court of Appeals for the Third

Circuit      for    consideration      under    28    U.S.C.    § 2255(h)      in    the

interests of justice. 28 U.S.C. § 1631. The accompanying Order

will be entered.



April 24, 2019                                 s/ Jerome B. Simandle
Date                                           JEROME B. SIMANDLE
                                               U.S. District Judge




                                          7
